UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1228


KIMBERLY A. REATH,

                     Plaintiff - Appellant,

              v.

SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:15-cv-00053-H)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimberly A. Reath, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly A. Reath seeks to appeal the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing her complaint. We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on April 14, 2016. The notice

of appeal was filed on February 16, 2017. Because Reath failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2